Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number:

COOPERATIVE ENDEAVOR AGREEMENT
BETWEEN THE
LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,
CORRECTIONS SERVICES (DEPARTMENT)
AND THE

EAST CARROLL PARISH LAW ENFORCEMENT DISTRICT

contRacT#_ 726787

 

 

1) MAILING ADDRESS: 2) CITY, STATE, ZIP CODE:
400 15° STREET, P.O. BOX 246 LAKE PROVIDENCE, LA 71254
EMAIL ADDRESS:
3) FEDERAL TAX ID. NUMBER OR | 4) LICENSE OR CERTIFICATE
SOCIAL SECURITY NUMBER: NUMBER:

XX-XXXXXXX

 

 

 

 

THIS AGREEMENT made by and between the EAST CARROLL PARISH LAW
ENFORCEMENT DISTRICT (hereinafter referred to as the District), represented by SHERIFF
WYDETTE WILLIAMS and the STATE OF LOUISIANA, DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONS, (hereinafter referred to as the "Department"), represented by
James M. LeBlanc, Secretary.

WHEREAS, Article VII, Section 14(¢) of the Constitution of the State of Louisiana states that
"For a public purpose, the state and its political subdivisions or political corporations may
engage in cooperative endeavors with each other, with the United States or its agencies, or with
any public or private association, corporation or individual"; and

WHEREAS, the Department desires to enter into partnerships with units of local governments to
provide housing for state offenders; and

WHEREAS, as a result thereof, the Department is requesting the District to provide to the
Department bed space for the mutual benefit of the parties; and

WHEREAS, the parties hereto recognize and acknowledge that the District will purchase and
the Sheriff will operate and maintain the Riverbend Detention Center Phase I (the “Jail
Facility”) located in East Carroll Parish, Louisiana, with a capacity of four hundred and fourteen
(414) beds, and the District agrees to provide bed space to the Department for housing offenders
pursuant to this Agreement; and

WHEREAS, in consideration of the Department contracting to house offenders at a minimum of
forty percent (40%) of the capacity of the Jail Facility as stipulated in Section 2. below, the
Sheriff will operate and maintain the Jail Facility in accordance with the “Basic Jail Guidelines”
dated December 1, 2011 or enter into candidate status for American Correctional Association
accreditation utilizing Standards for Adult Local Detention Facilities, 3° Edition, within six (6)
months after the term of this Agreement begins and receive such accreditation within eighteen
(13) months of the aforementioned date.

NOW, THEREFORE, the Department and the District hereby enter into a Cooperative
Endeavor Agreement for the public purpose of housing offenders that have been sentenced to the
Department in the Jail Facility under the terms and conditions of this Agreement for the mutual
benefit of the parties.

5) DESCRIPTION OF SERVICES TO BE PROVIDED:

This agreement shall be subject to the following terms and conditions:

(E.CARROLE SHERIFF COOP [2-9-13.1}1

 
Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number:

The term of this Agreement shall commence upon December 10, 2013 and terminate
twenty (20) years after said beginning date, or when the Louisiana Local Government
Environmental Facilities and Community Development Authority Revenue Bonds (East
Carroll Parish Law Enforcement District Project) (the “Bonds”), including any bonds
issued to refind the Bonds, are retired, whichever occurs earlier.

During the term of this Agreement, the District hereby agrees to house
offenders, and the Department agrees to maintain at all times a minimum
population of one hundred sixty six (166) offenders, which is forty percent
(40%) of the Jail Facility’s capacity of four hundred fourteen {414} beds.
The District, in its discretion, may waive the requirement that the
Department house a minimum of forty percent (40%) of the Jail Facility’s
capacity of four hundred fourteen (414) beds.

 

6

 

EFFECTIVE DATE: 7) ENDING DATE

12/10/2013 12/09/2033

 

 

 

: This eoutract is net effective until approved by the

CONTRACTS MORE THAN $29,000:
Director of the Office of Contractual Review im accordance with La. R.5. 39:1502. It is the

respensibility of the eomtractor to advise the department in advance if contract fands or
contract terms may be insufficient to complete contract objectives.

 

8)

 

MAXIMUM CONTRACT 9) PAYMENT MADE ONLY UPON
AMOUNT: APPROVAL OF:
$73,761,945.30 CHIEF OF OPERATIONS

 

 

 

Travel and other reimbursable expenses shall constitute part of the total maximum payable under
the contract

10) TERMS OF PAYMENT: Stipulate rate or standard of payment, billing intervals, invoicing
provisions; including travel reimbursement when applicable. TRAVEL EXPENSES SHALL BE
REIMBURSED IN ACCORDANCE WITH DIVISION OF ADMINISTRATION
PROCEDURE MEMORANDUM 49 (STATE TRAVEL REGULATIONS).

TERMS OF PAYMENT ARE:

For and in consideration of the District housing Department offenders in the
Jail Facility as provided in this Agreement, the Department agrees to pay to
the District the sums set forth in La. RLS. 15:824(B)(1), and/or the General
Appropriations Bill, which may be amended, subject to legislative
appropriation In the event the State of Louisiana fails to appropriate
sufficient moneys for the Department to pay all of its obligations under this
Agreement for any fiscal year, the term of this Agreement shall, at the
option of the District or the Department, expire effective as of the last day of
the fiscal year for which sufficient finds for such purpose were
appropriated. This Agreement shall remain in full force and effect for
succeeding fiscal years notwithstanding any non-appropriation for any prior
fiscal year unless this Agreement is terminated by the District or the
Department in accordance with the second sentence of this Section 3. The
Department agrees to make an annual good faith effort ta have appropriated
funds sufficient to pay all amounts due under this Agreement for each fiscal
year and this Agreement is only executor to the extent that fimds are so
appropriated. In the event sufficient funds to pay all obligations of the
Department hereunder during any fiscal year are not so appropriated, such
inability shall not constitute a default under this Agreement. If the funds
appropriated in any such legislation are not at least equal to the amounts
specified above, or ifno funds are appropriated, the Department shall notify
the District as soon as possible.

{E.CARROLL SHERIFF COOP 12-9-13.1}2
Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number.

The Department will pay the sum of $24.39 per offender per day.
11) SPECIAL PROVISIONS:

The Contractor understands and agrees that the following special conditions of the contract exist
for the benefit of the institution, the employees and the inmates and agrees to abide by said
special conditions contained herein and in Section 2 “Employee Rules” of the Corrections
Services Employee Manual which is attached. “Contractor” shall be substituted for “Employee”
throughout. Should the manual be modified or amended, Contractor will be notified and shall
comply with the rules as modified or amended.

Contractor understands and agrees that violation of any of the following special conditions shall
be cause for immediate cancellation of this contract without prior notice:

Warden’s Policy

1. While on the institutional grounds, the Contractor will strictly adhere to all federal, state
and local laws and institutional directives.

2. Any person may be barred from the institution or removed from the mstitution if it is in
the best interest of the Department.

3. If requested to do so by the Warden, the Contractor must leave the institution grounds
inmmediately.

In accordance with Department Regulation No. C-01-022 "Sexual Assault and Sexual
Misconduct", the Contractor agrees to report allegations of sexnal misconduct, respond to
investigation inquiries and participate in training as directed by the Department of Public Safety
and Corrections. Included in this regulation are the SEXUAL ASSAULT AND SEXUAL
MISCONDUCT WITH INMATES Acknowledgement Form and the Louisiana Criminal
Code: La RS. 14:134 Malfeasance in Office Form, both to be signed by the Contractor and
made a part of this contract. Should the regulation be modified or amended, the Contractor will
be notified and shall comply with the regulation as modified or amended.

12) ADDITIONAL PROVISIONS:

Any alterations, variations, modifications, waivers of provisions or amendments to this
agreement shall be valid only when they have been reduced to writing, duly signed by both
parties and when required, approved by the Division of Administration and attached ta the
original of this agreement. Reimbursement for services not provided for in this agreement shall
be disallowed.

The Contractor agrees to abide by the requirements of the following as applicable: Americans
with Disabilities Act of 1990, Title VI and VII of the Civil Rights Act of 1964 as amended by
Equal Opportunity Act of 1972, La. RS. 15:574.12, Confidentiality, Viemam Era Veteran's
Readjustment Assistance Act of 1974, Title DX of the Education Amendments of 1972, the Age
Act of 1975, Federal Executive Order 11246 and the Federal Rehabilitation Act of 1973, as
amended. Contractor agrees not to discriminate in its employment practices, and will render
services under this agreement without regard to race, color, religion, sex, sexual orientation,
national origin, veteran status, political affiliation, or disabilities. Any act of discrimination
committed by Contractor, or failure to comply with these statutory obligations when applicable
shalt be grounds for termination of this agreement.

Contractor shall not assign any interest in this agreement, and shall not transfer any interest in
the same (whether by assignment or novation), without the prior written consent of the
Department except that claims for money due or to become due to Contractor from the
Department under this agreement may be assigned to a bank, trust company, or other financial
institution without such approval. Notice of any such assignment or transfer shall be furnished
promptly to the Department’s Procurement and Contractual Review Division and the Office of
Contractual Review.

fE.CARROLL SHERIFF COOP 12-9-13.1}3
Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number.

Procurement of any equipment, supplies or professional services shall be in compliance with
local government regulations.

Unless indicated to the contrary, equipment shall mean any item with a useful life of at least one
(1) year and an acquisition cost of at least one thousand dollars ($1000) or more and purchased
with state funds. Upon destruction, theft or obsolescence during the term of the contract, the
Contractor shall replace said equipment with new equipment of a quality equal to the original
equipment.

Equipment acquired by Contractor pursuant to this agreement shall be used only for the
performance and furtherance of this contract.

Equipment purchased with contract funds may not be conveyed, sold, salvaged or transferred
without the express written consent of the Department. Depreciation is pot allowed on
equipment acquired with contract funds.

All equipment, including replacements, regardless of cost or useful life shall be considered to be
the property of the Contractor for the duration of the contract and shall be claimed by the
Department upon termination of the contract or whenever such equipment is not being used in
conformity with the provisions of this contract. Contractor shali maintain or cause to be
maintained in good working order all equipment purchased during the period of its useful life.

Contractor grants to the State of Louisiana, through the Office of the Legislative Auditor, Office
of the Governor, Division of Administration, Department of Public Safety and
Corrections/Corrections Services Internal Audit Division, Office of the Inspector General,
Federa] Government and/or other such designated body the right to inspect, review, and audit all
books and records, including those of subcontractors, (in whatever form they may be kept,
whether written, electronic or other) relating or pertaining to the services rendered under this
agreement, (including any and all documents, data, and other materials, in whatever form they
may be kept, which support or underlie those books and records). This right extends to all
books, records, and data kept by or under the control of the Contractor, including but not limited
to those kept by the Contractor, its employees, agents, assigns, successors, and subcontractors.
The Contractor further grants full, unrestricted access to al] necessary personnel and resources,
and will cooperate fully during such inspections, reviews, and audits.

The Contractor agrees such inspections, reviews, and audits may be conducted during normal
business hours at the business location(s) where such books, records, and data are maintained
and/or stored. Those performing such inspections, reviews, and audits are granted direct access
to all data pertaining and supporting services under this agreement, and have a right to use
general audit software and other reporting tools against the data files and/or databases. The
Contractor further grants the night to audit the Contractor’s disaster recovery, and business
continuance plans to ensure all books, records, and data will be sufficiently protected in the event
of a prolonged outage or disaster.

Contractor is expected to comply with federal and/or state laws regarding an audit of its
operation as a whole or of specific program activities. [f an audit is performed within the
agreement period, for any reason, a copy of the audit engagement letter and final audit report
shall be sent to the Office of the Louisiana Legislative Auditor, Office of Inspector General,
Department of Public Safety & Corrections/Corections Services Internal Audit Division, and
Department of Corrections Procurement and Contractual Review Division.

Contractor agrees and realizes that this agreement is subject to and conditioned upon the
availability and appropriation of Federal and/or State funds and that no Hability or obligation for
payment will develop between the parties until this agreement has been approved by the Director
of the Office of Contractual Review, Division of Administration in accordance with La. RLS.
39:1502.

The continuation of this agreement is contingent upon the appropriation of funds by the
Legislature to the Department to fulfill the requirements of the agreement. If the Legislature
fails to appropriate sufficient monies to provide the continuation of this agreement, the

{E.CARROLL SHERIFF COOP 12-9-13.134
Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number.

agreement shall terminate on the date of the beginning of the first fiscal year for which funds are
not appropriated. If a lawful gubernatorial order is issued in or for any given fiscal year during
the term of this agreement which reduces the funds appropriated in such amounts sufficient to
preclude making the payments set out herein, the agreement shall! terminate on the date said
funds are no longer available. The occurrence of either of these incidents, or any like incident
having the same effect, shall not cause any liability to incur unto the Department.

Contractor agrees to retain all books, records, and other document relevant to this agreement and
the funds expended hereunder for at least three (3) years after final payment.

Contractor agrees that the responsibility for payment of taxes from the funds thus received under
this agreement shall be the contractor’s obligation and identified under their Federal Tax
Identification or Social Security Number listed on page 1.

Contractor shall not enter into any subcontract for work or services contemplated under this
agreement without obtaining prior written approval of the Department. Any subcontracts
approved by the Department shall be subject to the conditions and provisions that the
Department may deem necessary. Such prior written approval, unless otherwise provided in this
agreement, shall not be required for the purchase by Contractor of supplies and services which
are incidental but necessary for the performance of the work required under this agreement. No
provisions of this clause and no such approval by the Department of any subcontract shall be
deemed in any event or manner to provide for the incidence of any obligation of the Department
beyond those specifically set forth herein. No subcontract shall relieve the Contractor of
responsibility for the performance under this agreement.

The Contractor or the Department shall be excused from performance under the agreement for
any period that Contractor or the Department is prevented from performing any services in whole
or in part as a result of an act of God, strike, war, civil disturbance, epidemic or court order
provided the Contractor or Department had prudently and promptly acted to take any and all
corrective steps that are within the Contractor’s or Department’s control to ensure that the
Contractor or Department can promptly perform.

Any claim or controversy arising out of this contract shall be resolved by the provisions of LA-
RS 39:1524-1526.

No funds provided herein shall be used to urge any elector to vote for or against any candidate or
proposition on an election ballot nor shall such funds be used to lobby for or against any
proposition or matter having the effect of law being considered by the Legislature or any local
governing authority or of any political subdivision. This provision shall not prevent the normal
dissemination of factual information relative to a proposition on any election ballot or a
proposition or matter having the effect of law under consideration by the Legislature or
governing authority or of any political subdivision.

Contractor agrees to protect, defend, indemnify, save and hold harmless the State of Louisiana,
all State Departments, Agencies, Boards and Commissions, its officers, agents, servants and
employees, including volunteers, from and against any and all claims, demands, expense and
liability arising out of injury or death to any person or the damage, loss or destruction of any
property which may occur or in any way grow out of any act or omission of the Contractor, its
agents, servants, and employees and any and all costs, expense and/or attorney fees incurred by
the Contractor as a result of any claim, demands, and/or causes of action except for those claims, .
demands and/or causes of action arising out of the negligence of the Department, its agents,
Tepresentatives, and/or employees. Contractor agrees to investigate, handle, respond to, provide
defense for and defend any such claims, demands, or suit at its sole expense and agrees to bear
all other costs and expenses related thereto, even if it (claim, etc.) is groundless, false, or
fraudulent.

Upon completion or termination of this agreement all records, reports, documents, worksheets or
any other materials delivered or transmitted to Contractor by Department and related to this
agreement shall remain the property of the Department and shall be returned to Department at
the Contractor's expense and all records, reports, documents, or other material related to this

{E.CARROLL SHERIFF COOP 12-9-13.1}5
Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number:

agreement and/or obtained or prepared by Contractor in connection with the performance of the
services contracted for herein shall become the property of the Department and shall, upon
request, be returned at Contractor’s expense to the Department. The Department shal] retain
ownership of all work product and documentation in whatever form.

If, in the determination of the Department, the Sheriff fails to fulfill in a timely and proper
manner its obligations to operate and maintain the Jail Facility in accordance with the
aforementioned guidelines, the Department shall have the right to terminate this contract by
giving written notice sent by certified mail (return receipt requested) to the District of such
termination and specifying the effective date thereof, at least one bundred twenty (120) days
before the effective date of such termination.

(E.CARROLL SHERIFF COOP 12-9-13.1}6
WU 1

Louisiana Department of Public Safety and Corrections, Corrections Services
Contract Number:

This agreement contains or has attached hereto ali the terms and conditions agreed upon by the
contracting parties. In witness whereof, this agreement is signed and entered into on the date
indicated below.

 
 
 
  

James M. LeBlanc,
fe of Public Safety |

and Corrections

Itd- Ve Lo 1p-l3 (oh au

 

 

Wydétree Williams, Date Witess f
Ss and Chief
ive Officer

APPROVED
Offt
Ofc or eon REA Rly

FEB - 4 204

(ECARROLL SHERIFF COOP 12-9-13.1}7 A
11677

CERTIFICATION

TO: Office of Contractual Review
Department of Civil Service

|, JAMES M. LEBLANC, SECRET, ARY, do hereby certify that the contract between the
Department of Public Safety and Corrections and EAST CARROLL PARISH LAW
ENFORCEMENT DISTRICT is being entered into because:

1. Either no employee of our agency is both competent or available to perform the
services called for by the propesed contract or the services called for are not the
type readily susceptible of being performed by persons who are employed by the
State on a continuing basis;

2. The services are not available as a Product of a prior or existing professional,
Personal, consulting, or social services contract:

3. When applicable, the requirements for consulting or social services contracts, as
Provided for under La. Revised Statutes Title 39:1503, have been complied with;

4, The Department has developed and fully intends to implement a written plan

Providing for:

° The assignment of CHIEF OF OPERATIONS to @ monitoring and liaison
function: and

* The periodic review of interim reports or other indicia of performance to
date; and

e The ultimate use of the final product of the services.
5, A cost-benefit analysis has been conducted which indicates that obtaining such

6. The cost basis for the proposed contract is justified and reasonable.
7. A description of the specific goals and objectives, deliverables, performance

measures and a plan for monitoring the services to be provided are contained in
the proposed contract.

PRIOR CONTRACT INFORMATION MUST BE FILLED OUT (IF NO PRIOR
CONTRACT, PUT N/A)

Prior Services Provided By: EAST CARROLL PARISH LAW ENFORCEMENT
_ DISTRICT

DOA-OCR# CFMS#__§83149 Amount: $26,659,600_
Effective Date: __4/24/2002___ Termination Date:_9/14/2005

  

hak o

James M. LeBlanc, Secretary Date

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF LOUISIANA
DIVISION OF ADMINISTRATION
BA-22Z (Revised 10/2005)
Date: 12/17/2013 Dept/Budget Unit/Program #: Dept, Of Corrections/LHSA0/451
ee Name: De Cortections/_LHSA0/Local Housi OCR/CFMS Contract #: 726787
Agency/Program BA-22 # : 451741 Agency/Program Contract #: 451/726787
Fiscal Year for this BA-22: 2013-2014 BA-22 Start/End Dates: 12/10/13 a6/30/14
Oyray} (Start Dats) (End Date)
| Muiti-year Contract (Yes/No): Yes "Yes", provide contract dates:
4120/43 12/09/33
(Start Date) fend Date)
726787 .
(Contractor Vendar No)
Contract Amendment (Yes/No): Amendment StartfEnd Dates:
(Start Date} (End Dats}
‘Contract Cancellation (Yes/No): Date of Cancellation:
fationale for amendment! or cancotaton)
“This Information is to’ be: provided at the A AgencyPregram. Level :
WEANS OF FINANCING AMOUNT |
Current Year % Total Contract %
[State General Fund 32,040,78447 100% $73,761,945 } 100.0%
[Interagency Transfers $0] 0.0% $0 0.0%
[Fees and Seif Gen. SO} 0.0% $o| 0.0%
Statutory Dedication $o{ 0.0% $O/ 0.0%
| Federal $0 | 0.0% $o|- 6.0%
TOTALS $2,049,784. P7100% $73,761,945 | 100.0%
"Specty Source (Le, grant name, fund name, (AT sending agency and revenue source, fea type and source, eft) :
Are revenue collections for funds utilized above In line with budgeted arnounts? {Yes/No} Yes
i not, explain. _
"This information is to be: provided ‘at the- ‘Agency/Program Level.:
Name of Object CodeiCatagory: Other ‘Charges! Other Charges
Object Code/Category Number: 3650/ 65)
Amount Budgeted: $149,699,030
Amount Previously Obligated: : $0
unt this BA-22; $2,045,7844)9 O
Balances: $147,649,246
The approval of the aforementioned contract will not cause this agency/program to be placed in an Object Category deficit.
Kgy/Prg Contact Reviewed/Anproved By: Lt
Name: JamesM. LeBlanc Name: Brandon Scivicque =”
Title: Secretary Tite: Budget Administrator 2
Phone: 342-5723 Phone: 342-6054
oe ae ~. FORAGENCY USEONLY._. ont a ve
AGENCY PROGRAM ACTIVITY ORGANIZ, OBJECT REPT CAT AMOUNT
451 10G0 $004 3650 $2,049,784)

 

 

 

 

 

 

 

 

 

 

 
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS 12/17/2013 8:26
BA22 LOG SHEET - TRANSITIONAL WORK PROGRAM
FISCAL YEAR: 2073-2044

CONTRACT TRANSITIONAL WORK PROGRAM:

Budget 149,699,030

 

2,049,784

 

PL cElaina's PolebPy 12 HBAG BA-225A23 4 og Shest-contresheorkretiae
TATA
